Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160853-6(40)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re GUARDIANSHIP OF BARBARA                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  ANN DELBRIDGE                                                      SC: 160853                         Megan K. Cavanagh,
                                                                     COA: 346770                                         Justices

                                                                     Macomb PC: 2018-228961-GA
  ______________________________________

  In re CONSERVATORSHIP OF BARBARA
  ANN DELBRIDGE                                                      SC: 160854
                                                                     COA: 346778
                                                                     Macomb PC: 2018-228962-CA
  ______________________________________

  In re GUARDIANSHIP OF ROBERT LEE
  MITCHELL                                                           SC: 160855
                                                                     COA: 346780
                                                                     Macomb PC: 2018-228963-GA
  ______________________________________

  In re CONSERVATORSHIP OF ROBERT
  LEE MITCHELL                                                       SC: 160856
                                                                     COA: 346781
                                                                     Macomb PC: 2018-228964-CA
  _______________________________________/

         On order of the Chief Justice, appellee’s motion to extend the time for filing its
  answer to the application for leave to appeal is GRANTED. The answer will be accepted
  as timely filed if submitted on or before March 12, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2020

                                                                                Clerk